Title: From George Washington to Thomas Wharton, Jr., 23 February 1778
From: Washington, George
To: Wharton, Thomas Jr.

 

Sir
Head Quarters Valley Forge 23d Feby 1778

I have the honor of yours of the 17th inst: The Militia from the Westward, who had been detained by the badness of the weather, have arrived at Genl Laceys Camp, and those from Northampton have, I hope, come in by this time. Their presence had become exceedingly necessary, as the insolence of the disaffected in Philadelphia and Bucks Counties had arisen to a very alarming Height. They have seized and carried off a number of respectable inhabitants in those Counties, and such Officers of the Army as fell in their way, among others, Major Murray of the 13th Pennsylvania Regiment, who was at Newtown with his family. What adds to the misfortune is, that they carried off near 2000 Yds of Cloth which had been collected in the County and was making up for the Regiment. In the last Paragraph of your letter you say, that the Cloathing coming to Camp is for the 3d 6th 9th and 12th Regiments, as you expected that the 13th would be otherwise supplied. You probably had the Cloth in Newtown in View when you wrote, but that being lost, you will undoubtedly make proper provision for that Regiment.
I am exceedingly sorry to hear, that a difference, between the Officers and Men of the Continental Troops and those of the Militia, should damp the exertions of the latter. It has been my constant endeavour, since I have had the honor to command the Forces of the united States, to prevent all animosities and Jealousies between the Troops of different States whether Regular or Militia, by exercising the most impartial line of conduct towards all. I very well know, that except there is a mutual Confidence and good understanding between all the component parts of an Army, that the Service must be manifestly injured, and therefore you may depend, that I will take particular care when the Army takes the Feild in the Spring, and when we shall more than probable be obliged to call upon the Militia to act in conjunction with us, to endeavour to remove the causes of complaint.
I hope the unhappy dispute, that arose at the Sign of the Compass between a few Officers of the Continental Army and the Militia, will rather be looked upon as an accidental matter, than as the effect of a general and fixed hatred between those two Bodies of Men embarked in the same Cause, and who ought to afford a mutual support to each other, and to turn their Arms against the common Enemy, rather than upon one another. I also hope that all prejudice, upon the part of the Country, may be laid aside upon this occasion, and the most impartial enquiry made into this matter.
Inclosed you have a Copy of a representation sent to me by Captains

Scull, Patterson & Wilson in behalf of themselves and the Officers sent to superintend the recruiting Service. As they mean to address the legislature upon the same subject, I take it for granted that they will explain themselves more fully, and point out the reasons for demanding a greater Sum than allowed in the recruiting instructions. As the expence of riding about the Country at this time is very heavy and certain, and the chance of procuring Recruits very uncertain, perhaps they may think a reasonable allowance ⅌ day a more equitable Mode.
I shall have another Officer appointed in the room of Lieut. Hammond, and four more for the County of Philada and two for the County of Bucks. The blank Instructions shall be properly filled up for them. I have the Honor to be Sir Your most obt Servt.
